PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carew, Christopher, A.
Application No. 17/026,106
Filed: 18 Sep 2020
For: COVERING ASSEMBLY WITH COAGULANT COMPARTMENT AND USES THEREOF IN A BLOOD MONITORING/MANAGEMENT SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the PETITION UNDER 37 CFR 1.182 TO CHANGE THE APPLICANT, filed July 2, 2021, which is treated as a petition to correct an error in identifying the applicant. 

The petition is GRANTED. 

The application data sheet (ADS) filed with the original application papers identified HEMODUS MEDICAL, LLC as the applicant. Petitioners assert that the sole inventor neither assigned the invention, or was under an obligation to assign the invention to HEMODUS MEDICAL, LLC, and that HEMODUS MEDICAL, LLC, is not a sufficient proprietary interest party. A corrected ADS has been filed which removes HEMODUS MEDICAL, LLC as the applicant. 

The showing of record is that HEMODUS MEDICAL, LLC. was listed as the applicant on the original ADS as a result of an inadvertent error. Petitioner must inform the Office if this is an incorrect interpretation.

In view of the foregoing, the petition is granted.

The petition fee of $210 for the petition under 37 CFR 1.182 to correct the error in identifying the applicant has been received. 

A corrected Filing Receipt is attached, reflecting the updated applicant information.

The application is being referred to Technology Center Art Unit 3781 for further examination in due course.
 



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: Corrected Filing Receipt